DETAILED ACTION
Claims 1-30 are pending in the application and claims 1-30 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS Considered
The information disclosure statement (IDS) submitted on 4/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 12-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing data in vectors and storing vectors to memory. The limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 23 fails to point out any hardware. Claim 23 recites “memory” but does not limit this to hardware. As such, under the broadest reasonable interpretation covers a virtual memory. Therefore, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. 
Dependent claims are rejected for depending off of claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 12, 15, 23, 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Legler et al. US2016/0378750
Regarding claim 1, Nilsson teaches: at least one memory comprising: (Nilsson see paragraph 0047 computer readable memory)
a first set of two or more data vectors, each data vector having:
i) a sequence of elements, wherein each element in each data vector is configured to store a payload of data; and (Nilsson see paragraph 0062 0082 vectors to store data and records)
(Nilsson see paragraphs 0062 0068 0072 data structure such as vector to have a hash as a unique identifier)
at least one processor for directing the memory to store the first set of two or more data vectors (Nilsson see paragraphs 0046 0072 0077 by processing apparatus, store vector and hash identifier into memory)
Nilsson does not distinctly disclose: 	a first vector hash (vhash) vector having a sequence of elements, each element of the first vhash vector configured to store one of the unique identifiers;
the first vhash vector
However, Legler teaches: 	a first vector hash (vhash) vector having a sequence of elements, each element of the first vhash vector configured to store one of the unique identifiers;
the first vhash vector (Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries where hashmap reads on vhash vectors)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
	Regarding claim 4, Nilsson teaches: wherein one of the two or more data vectors is a key vector, and wherein each of the two or more data vectors is sorted according to an order determined by the key vector (Nilsson see paragraph 0082 0083 table 8a shows vectors selection, status, and frequency sorted based on an order of type, engine…. Based on the order of the vector specifying vectors, engine, transmissions. The vector labelling vector along with the different fields reads on key vector)
Regarding claims 12, 15, 23, and 24, note the rejection of claim(s) 1 and 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 2, 3, 13, and 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Legler et al. US2016/0378750 in view of Takashima US2005/0114295
Regarding claim 2, Nilsson does not teach: wherein the cryptographic hash is at least 16 bytes
	However, Takashima teaches: wherein the cryptographic hash is at least 16 bytes.  (Takashima see paragraph 0537 0542 hash of 20 bytes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a certain number of bytes for hashes as taught by Takashima for the predictable result of more efficiently storing and managing hashes.
Regarding claim 3, Nilsson as modified teaches: wherein the cryptographic hash is 20 bytes.  (Takashima see paragraph 0537 0542 hash of 20 bytes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson Takashima for the predictable result of more efficiently storing and managing hashes.
Regarding claims 13 and 14, note the rejection of claim(s) 2 and 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 5-7, 16, 18, 19, 25-27 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Legler et al. US2016/0378750 in view of Hellstrom et al. US2015/0100523
Regarding claim 5, Nilsson does not teach: wherein the at least one memory further comprises a first header table that stores an association between a first key label and a unique memory location reference associated with the first vhash vector
	However, Takashima teaches: wherein the at least one memory further comprises a first header table that stores an association between a first key label and a unique memory location reference associated with the first vhash vector (Hellstrom see paragraph 0106 0107 hash table containing pointers to a vector indicating location of vector using the word as a key where the use of pointer reads on unique memory location reference and vector reads on vhash vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a table with memory location references as taught by Hellstrom for the predictable result of more efficiently storing and managing data stored by vectors.
Regarding claim 6, Nilsson further teaches: the unique identifier based on a cryptographic hash of the data vector; and (Nilsson see paragraphs 0062 0068 0072 data structure such as vector to have a hash as a unique identifier)
the second vhash vector having a sequence of elements, wherein each element in the second vhash vector is configured to store a unique identifier (Legler see paragraph 0001 0039 0040 hash map is vector storing hashes as unique identifiers for data entries where hashmap reads on vhash vectors and plural nature of hash maps reads on second vhash vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
a second vhash vector associated with a second key label,
	a second header table that stores an association between the second key label and a unique memory location reference associated with the second vhash vector.  
(Hellstrom see paragraph 0051 0106 0107 hash tables containing pointers to vectors indicating location of vector using the word as a key. Plural nature of vectors and tables read on second vhash vector and second header table with second key label)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a table with memory location references as taught by Hellstrom for the predictable result of more efficiently storing and managing data stored by vectors.
Regarding claim 7, Nilsson as modified further teaches: unique identifier associated with a data vector of the first set of data vectors (Nilsson see paragraphs 0062 0068 0072 data structure such as vector to have a hash as a unique identifier)
wherein at least one element in the second vhash vector stores the unique identifier (Legler see paragraph 0001 0039 0040 hash map is vector storing hashes as unique identifiers for data entries where hashmap reads on vhash vectors and plural nature of hash maps reads on second vhash vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
Regarding claims 16, 18, 19, 25-27, note the rejection of claim(s) 5-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 8 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Legler et al. US2016/0378750 in view of Hellstrom et al. US2015/0100523 in view of Stoytchev et al. US2015/0193431
Regarding claim 8, Nilsson as modified further teaches: determine whether the at least one memory is already storing the proposed new data vector by comparing a cryptographic hash of the proposed new data vector with the cryptographic hash of each data vector already stored in the at least one memory; and 
(Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries and inserting new identifiers as a hash where inserting new identifiers means it is determined that there is not a hash already stored))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
	Nilsson as modified does not teach: determine a proposed new data vector to be referenced by the second vhash vector;
	However, Stoytchev teaches: determine a proposed new data vector to be referenced by the second vhash vector; (Stoytchev see paragraph 0172 0219 vector is added to column of a matrix)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include adding a vector as taught by Stoytchev for the predictable result of more efficiently storing and managing data.
	Regarding claim 20, see rejection of claim 8.
Claim(s) 9-11, 17, 21, 22, 28-30 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Legler et al. US2016/0378750 in view of Hellstrom et al. US2015/0100523 in view of Higginson US2014/0049473
Regarding claim 9, Nilsson as modified teaches: wherein each data vector in the first set of data vectors comprises a subset of elements and wherein the at least one memory further comprises (Nilsson see paragraph 0062 0082 vectors to store data and records)
	Nilsson does not teach: a subset of elements associated with a first group label, a third header table that stores an association between the first group label and the unique memory location reference associated with the first vhash vector
	Higginson teaches: a subset of elements associated with a first group label, a third header table that stores an association between the first group label and the unique memory location reference associated with the first vhash vector (Higginson see paragraph 0052 0059 hub keys category keys in table or index associated with ad key array where the nature of the grouping of hub and category keys reads on group label and the table used to store this reads on third table and ad key array reads on vhash vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include hub keys and category keys as taught by Higginson for the predictable result of more efficiently storing keys and 
Regarding claim 10, Nilsson as modified teaches: wherein each element in the second vhash vector stores a unique identifier associated with a data (Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries where hashmap reads on vhash vectors)
 a method of using vectors as taught by Nilsson to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
Nilsson does not teach: vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the unique memory location reference associated with the second vhash vector.
Higginson teaches: vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the unique memory location reference associated with the second vhash vector. (Higginson see paragraph 0052 0059 hub keys category keys in table or index associated with ad key array where the nature of the grouping of hub and category keys reads on group label and the table used to store this reads on third table and ad key array reads on vhash vector, plural nature of ad key array reads on second vhash vector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include hub keys and category keys as taught by Higginson for the predictable result of more efficiently storing keys and 
Regarding claim 11, Nilsson as modified teaches: unique identifier associated with a data vector based on a cryptographic hash of the data vector; and (Nilsson see paragraph 0062 0082 vectors to store data and records)
 (Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries where hashmap reads on vhash vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using vectors as taught by Nilsson to include a hashmap of identifiers as taught by Legler for the predictable result of more efficiently storing and managing data.
Nilsson does not teach: the first vhash vector is associated with one version;
second vhash vector associated with a second version
the first header table further stores an association between the first vhash vector and the one version, and an association between the second vhash vector and the second version.
Higginson teaches: the first vhash vector is associated with one version; (Higginson see paragraph 0052 0059 see figure 1, 2 key ad arrays such as florida vacation for each of the category keys)
second vhash vector associated with a second version
the first header table further stores an association between the first vhash vector and the one version, and an association between the second vhash vector and the second version (Higginson see paragraph 0052 0059 hub keys category keys in table or index associated with ad key array where the nature of the grouping of hub and category keys reads on group label and the table used to store this reads on third table and ad key array reads on vhash vector, plural nature of ad key array reads on second vhash vector)
 a method of using vectors as taught by Nilsson to include hub keys and category keys as taught by Higginson for the predictable result of more efficiently storing keys and 
Regarding claims 17, 21, 22, 28-30, note the rejection of claim(s) 9-11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153